Title: To Thomas Jefferson from Daniel Fisher, 30 July 1805
From: Fisher, Daniel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Newyork 30th July 1805
                  
                  Although hitherto unknown to you I shall use no apology for thus introducing myself—
                  This accompanies a System of Military Tactics which I have the honour to present to your Excellency for your consideration and if approven of by you, I shall feel myself amply compensated for my trouble—I shall say nothing here in commendation of my treatise, knowing if it possesses merit it will be duly appretiated—I shall only ask your patronage to the work, and shall be happy on receiving your opinion of it through any medium your Excellency shall think proper to communicate it—
                  I have the honour to be Your Excellency’s Obedient Servant
                  
                     Daniel Fisher 
                     
                  
               